Citation Nr: 0524594	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-10 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his father 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to July 
1998.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO denied service connection schizoaffective 
disorder, bipolar type.  In March 2003, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in February 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2004.  

In June 2005, the veteran and the veteran's father testified 
during a hearing before the undersigned Veterans Law Judge 
(VLJ) at the RO; a transcript of that hearing is associated 
with the claims file.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.  

The report of the veteran's November 1995 examination for 
purposes of enlistment does not include any notation as to a 
psychiatric disorder.  In January 1996, prior to entry into 
active duty service, the veteran underwent a one-week 
hospitalization at a private facility, for what was 
characterized as paranoid, aggressive behavior; the diagnosis 
on discharge was atypical psychosis, and a history of alcohol 
abuse.  The veteran entered military service later that 
month, and his service medical records (SMRs) reflect a two-
month hospitalization beginning in August 1997, with a 
preliminary diagnosis of bipolar disorder, type I, manic 
episode with mood-congruent psychotic features; and alcohol 
abuse, ruling out alcohol dependence in sustained remission.  
A September 1997 psychiatric examination for evaluation 
before a Medical Board reflects a diagnosis of the same; it 
was then noted that both bipolar disorder and alcohol abuse 
existed prior to, and were not aggravated during, service.  
Following a Medical Board review in November 1997, the 
veteran was referred for substance abuse counseling.  In June 
1998, he had further inpatient treatment for symptoms related 
to bipolar disorder. 

The post-service medical evidence includes a January 2002 
letter from a VA psychiatrist at the Savannah VA Outpatient 
Clinic (OPC), which notes a diagnosis of schizoaffective 
disorder, bipolar type, and history of drug and alcohol abuse 
in remission.  The psychiatrist also noted the veteran's 
reported "drug and alcohol induced episode of paranoia" 
prior to service, and record of in-service hospitalization, 
and opined that his psychiatric condition very likely had 
been aggravated by military service.  On VA examination in 
April 2002, the diagnosis was schizoaffective disorder, 
bipolar type, and a history of drug and alcohol abuse, in 
remission; and the assigned Global Assessment of Functioning 
(GAF) score was 40 to 45.  

A letter received in June 2005 from another VA psychiatrist 
(and signed by two other primary treatment providers at the 
Savannah OPC), characterizes the veteran's hospitalization 
prior to service as having involved alcohol induced stress, 
but not any actual manifestation of a psychiatric disorder, 
and further states that the veteran's schizoaffective 
disorder was directly related to his stressful occupational 
duties as an administrative clerk in the Marine Corps. 

Thus, the record contains conflicting medical evidence as to 
whether the veteran has a current psychiatric disability-
specifically, schizoaffective disorder, bipolar type 
(diagnosed as bipolar disorder in service)-that is medically 
related to his military service, either on the basis of 
causation or aggravation.  The Board thus finds that a 
medical opinion by a panel of at least two psychiatrists, 
based upon examination of the veteran and consideration of 
his documented medical history and assertions, is needed to 
resolve the claim on appeal.  See 38 U.S.C.A. § 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a panel of at least two psychiatrists, at 
an appropriate VA medical facility.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may result in a denial of 
the claim.  See 38 C.F.R. § 3.655 (2004).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding records in connection with the 
veteran's application for Social Security Administration 
(SSA) benefits.  On VA examination in April 2002, the veteran 
reported that his initial application for SSA disability 
benefits as a result of his psychiatric disability had been 
denied in August 2000, but that he had recently reapplied and 
was awaiting a determination on this application.  When VA is 
put on notice of the existence of SSA records, as here, VA 
must attempt to obtain those records before proceeding with 
the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As 
such, all available and pertinent SSA records (to include any 
decision and supporting medical records) should be obtained 
and associated with the claims file.  In requesting SSA 
records, the RO must follow the current procedures of 
38 C.F.R. § 3.159(c) (2004) as regards requesting records 
from Federal facilities.

The RO must also obtain and associate with the claims file 
all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the 
Savannah OPC, dated from August 1998 to September 2001, and 
from November 2003 to February 2004.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Savannah OPC following the 
procedures prescribed in 38 C.F.R. § 3.159(c) (2004) as 
regards requests for records from Federal facilities.  

Additionally, the Board notes that while the veteran's SMRs 
appear to be complete, the photocopy of the November 1997 
Medical Board report that is associated with the claims file 
is not fully legible.  This document may provide essential 
information regarding the nature and extent of a psychiatric 
disability in service; thus, on remand, the RO should contact 
the National Personnel Records Center (NPRC) to attempt to 
obtain a more legible copy of the veteran's in-service 
Medical Board report. 

To ensure that all due process requirements are met with 
respect to the claim on appeal, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to the claim.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See             38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Finally, the Board notes that during the June 2005 Board 
hearing, the veteran submitted additional documentation 
pertaining to the issue on appeal that consisted of lay 
statements from third-party individuals, and a letter from a 
VA psychiatrist (co-signed by other treatment providers from 
the Savannah OPC).  This evidence was received and added to 
the claims file without a waiver of initial RO jurisdiction; 
indeed, during the June 2005 hearing, the veteran requested 
that the RO consider this additional evidence in the first 
instance prior to review by the Board.  Hence, the RO should 
consider the above-referenced evidence, along with evidence 
received in connection with the actions requested on remand, 
in readjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the SSA all 
records pertinent to the veteran's claim 
for SSA disability benefits, to include 
the medical records relied upon in 
reaching any decision on that claim.  The 
RO must follow the current procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.	The RO should obtain from the Savannah 
Outpatient Clinic all outstanding 
pertinent records of psychiatric 
evaluation and/or treatment, during the 
period from October 2001 and October 2003 
(if any), and from February 2004 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

3.	The RO should contact the NPRC to 
obtain a complete and fully legible copy 
of the veteran's November 1997 in-service 
Medical Board report.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

4.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim on 
appeal within the one-year period).

5.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

6.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a panel of at least two 
psychiatrists, at an appropriate VA 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies, to include 
psychological testing, if deemed 
warranted, should be accomplished (with 
all findings made available to the panel 
prior to completion of the report), and 
all clinical findings should be reported 
in detail.  

The panel should clearly identify all 
current psychiatric disability/ies.  With 
regard to each diagnosed psychiatric 
disability, the panel should render an 
opinion, based on examination of the 
veteran and review of the record, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability was 
incurred or aggravated during the 
veteran's service.  

In rendering the requested opinion, the 
panel should address the following: (a) 
whether the psychiatric disability pre-
existed his entrance into military 
service; if so, (b) whether the 
disability increased in severity in 
service and, if so, (c) whether such 
increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of that psychiatric 
disability).  If the panel determines 
that the disability did not pre-exist 
service, it should opine whether this 
disability had its onset in service or is 
otherwise medically related to an in-
service injury or disease.  

In rendering the requested opinion, the 
panel should specifically consider and 
address the significance, if any, of the 
in-service Medical Board finding that 
bipolar disorder and alcohol abuse pre-
existed, but were not aggravated during, 
service; the February 2002 VA 
psychiatrist's statement that the 
veteran's psychiatric disability 
(schizoaffective disorder, bipolar type) 
pre-existed, but was not aggravated 
during, service; and the June 2005 
psychiatrist's opinion that the veteran's 
schizoaffective disorder had its initial 
onset during service.   

The Board emphasizes that a primary 
purpose of obtaining this medical opinion 
is to resolve conflicting medical evidence 
of record.  Hence, the psychiatrists must 
make every effort to , provide responses 
to the questions posed on remand in a 
single, collaborative report that includes 
the complete rationale for all conclusions 
reached.  The report should be printed 
(typewritten).

7.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

8.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence (to 
include the evidence submitted during the 
June 2005 Board hearing) and legal 
authority.  

10.	If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

